Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Response
The response filed on 8/5/2022 to the restriction requirement of 6/7/2022 has been received.  Applicant has elected Group I, claims 1-27 for examination.  Applicant elected the following species: A) SEQ ID NOs: 276 (and 541, 276, 542, 543, 544), B) SEQ ID NO: 560 as the fragment specified in claim 3, C) SEQ ID NO: 541 (claim 10), and D) that the heterologous polynucleotide is DNA, and E) that the recombinant virus is derived from adenovirus, Gad20.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
Claims 1-197 are pending. Claims 28-193 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 3, 15, and 21 are withdrawn as being drawn to non-elected species. Examiner has rejoined the species of SEQ ID NOs: 167 and 19, and MVA (claim 20). Claims 1-12, 14, 16-20, and 22-27 are currently under prosecution.
Improper Markush Grouping
Claims 1-12, 14, 16-20, and 22-27 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of heterologous polynucleotides encoding two or more polypeptide SEQ ID NOs stated in claims rejected above is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: (1) the sequences are not homologous to each other, (2) there is no substantial structural feature shared. The sequences listed are all unique neoantigens that are not homologous to each other and do not have any substantial structural features shared. The sequences each functionally encode a structurally distinct epitope or antigen, and the resulting vaccine encoding each sequence would induce a distinct and separate immune response to each unrelated epitope and antigen. Additionally, search results for rejoined SEQ ID NOs: 167 and 19 did not yield any art on the elected WND1 (claim SEQ ID NO: 275), providing evidence that the sequences are not overlapping or similar in structure. Therefore, Markush group is not proper. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petit et al (WO2018102585 A1, Published: 06/07/2018).
Petit teaches a vaccine comprising a heterologous polynucleotide encoding a heterologous polypeptide, wherein the heterologous polypeptide comprises two or more polypeptides selected from the group consisting of instant SEQ ID NO: 167 (AR) and SEQ ID NO:19 (SPOP). Petit teaches several multi-epitope vaccine constructs SEQ ID NO: 871, 875, 876, 906, and 914 that comprise instant SEQ ID NOs:167 and 19. See sequence alignments below:
Petit teaches multi-epitope vaccine construct SEQ ID NO 871: Protein ProStar EV02 EAAAK.G4S (A) that comprises instant SEQ ID NOs:167 and 19 (see alignments below):
SEQ ID NO: 19
RESULT 20
BFJ41166
ID   BFJ41166 standard; protein; 611 AA.
XX
AC   BFJ41166;
XX
DT   26-JUL-2018  (first entry)
XX
DE   ProStar EVO2 EAAAK.G4S (A) fusion polypeptide, SEQ ID 871.
Query Match             100.0%;  Score 95;  DB 26;  Length 611;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FVQGKDWGLKKFIRRDF 17
              |||||||||||||||||
Db        193 FVQGKDWGLKKFIRRDF 209

SEQ ID NO: 167
RESULT 27
BFJ41166
ID   BFJ41166 standard; protein; 611 AA.
XX
AC   BFJ41166;
XX
DT   26-JUL-2018  (first entry)
XX
DE   ProStar EVO2 EAAAK.G4S (A) fusion polypeptide, SEQ ID 871.
  Query Match             100.0%;  Score 86;  DB 26;  Length 611;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IARELHQFAFDLLIKSH 17
              |||||||||||||||||
Db        219 IARELHQFAFDLLIKSH 235


Petit teaches multi-epitope vaccine construct SEQ ID NO 875: Protein ProStar EV02 G4S.i20 (A) that comprises instant SEQ ID NOs:167 and 19 (see alignments below):

SEQ ID NO: 19
RESULT 35
BFJ41170
ID   BFJ41170 standard; protein; 674 AA.
XX
AC   BFJ41170;
XX
DT   26-JUL-2018  (first entry)
XX
DE   ProStar EVO2 G4S.i20 (A) fusion polypeptide, SEQ ID 875.
  Query Match             100.0%;  Score 95;  DB 26;  Length 674;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FVQGKDWGLKKFIRRDF 17
              |||||||||||||||||
Db        193 FVQGKDWGLKKFIRRDF 209

SEQ ID NO: 167
RESULT 42
BFJ41170
ID   BFJ41170 standard; protein; 674 AA.
XX
AC   BFJ41170;
XX
DT   26-JUL-2018  (first entry)
XX
DE   ProStar EVO2 G4S.i20 (A) fusion polypeptide, SEQ ID 875.
Query Match             100.0%;  Score 86;  DB 26;  Length 674;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IARELHQFAFDLLIKSH 17
              |||||||||||||||||
Db        219 IARELHQFAFDLLIKSH 235

Petit teaches multi-epitope vaccine construct SEQ ID NO 876: Protein ProStar EVO 2 G4S LS#1 (A) that comprises instant SEQ ID NOs:167 and 19 (see alignments below):

SEQ ID NO: 19
RESULT 23
BFJ41171
ID   BFJ41171 standard; protein; 611 AA.
XX
AC   BFJ41171;
XX
DT   26-JUL-2018  (first entry)
XX
DE   ProStar EVO 2 G4S LS#1 (A) fusion polypeptide, SEQ ID 876.
Query Match             100.0%;  Score 95;  DB 26;  Length 611;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FVQGKDWGLKKFIRRDF 17
              |||||||||||||||||
Db        200 FVQGKDWGLKKFIRRDF 216


SEQ ID NO: 167
RESULT 30
BFJ41171
ID   BFJ41171 standard; protein; 611 AA.
XX
AC   BFJ41171;
XX
DT   26-JUL-2018  (first entry)
XX
DE   ProStar EVO 2 G4S LS#1 (A) fusion polypeptide, SEQ ID 876.
Query Match             100.0%;  Score 86;  DB 26;  Length 611;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IARELHQFAFDLLIKSH 17
              |||||||||||||||||
Db        266 IARELHQFAFDLLIKSH 282


Petit teaches multi-epitope vaccine construct SEQ ID NO 906: Protein Prostar A24 HOT that comprises instant SEQ ID NOs:167 and 19 (see alignments below):

SEQ ID NO: 19
RESULT 39
BFJ41201
ID   BFJ41201 standard; protein; 709 AA.
XX
AC   BFJ41201;
XX
DT   26-JUL-2018  (first entry)
XX
DE   ProStart A24 HOT fusion polypeptide, SEQ ID 906.
  Query Match             100.0%;  Score 95;  DB 26;  Length 709;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FVQGKDWGLKKFIRRDF 17
              |||||||||||||||||
Db        193 FVQGKDWGLKKFIRRDF 209
SEQ ID NO: 167
RESULT 46
BFJ41201
ID   BFJ41201 standard; protein; 709 AA.
XX
AC   BFJ41201;
XX
DT   26-JUL-2018  (first entry)
XX
DE   ProStart A24 HOT fusion polypeptide, SEQ ID 906.
Query Match             100.0%;  Score 86;  DB 26;  Length 709;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IARELHQFAFDLLIKSH 17
              |||||||||||||||||
Db        219 IARELHQFAFDLLIKSH 235

Petit teaches multi-epitope vaccine construct SEQ ID NO 914: Protein Prostar HS + MG that comprises instant SEQ ID NOs:167 and 19 (see alignments below):
SEQ ID NO: 19
RESULT 18
BFJ41209
ID   BFJ41209 standard; protein; 479 AA.
XX
AC   BFJ41209;
XX
DT   26-JUL-2018  (first entry)
XX
DE   ProStar HS + MG fusion polypeptide, SEQ ID 914.
XXXX
CC PN   WO2018102585-A1.
XX
CC PD   07-JUN-2018.
XX
CC PF   30-NOV-2017; 2017WO-US064016.
XX
XX
CC PI   Petit R,  Perry K,  Princiotta MF,  Oconnor DJ,  Coder B,  Balli D;
XX
DR   WPI; 2018-45144H/42.
XX
SQ   Sequence 479 AA;

  Query Match             100.0%;  Score 95;  DB 26;  Length 479;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FVQGKDWGLKKFIRRDF 17
              |||||||||||||||||
Db        193 FVQGKDWGLKKFIRRDF 209

SEQ ID NO: 167
RESULT 25
BFJ41209
ID   BFJ41209 standard; protein; 479 AA.
XX
AC   BFJ41209;
XX
DT   26-JUL-2018  (first entry)
XX
DE   ProStar HS + MG fusion polypeptide, SEQ ID 914.
XX
KW   ANKRD36C protein; AR protein; CHEK2 protein; Ovalbumin; RGPD8 protein;
KW   SPOP protein; STEAP1 protein; Ubiquitin; bladder cancer; breast tumor;
KW   cancer; chimeric protein; colorectal tumor; cytostatic; fusion protein;
KW   glioma; head and neck tumor; immune stimulation; immunotherapy; mutein;
KW   non-small-cell lung cancer; ovary tumor; pancreas tumor;
KW   pharmacogenetics; prophylactic to disease; prostate tumor;
KW   protein production; recombinant protein; therapeutic; uterus tumor;
KW   vaccine, anticancer.
XX
OS   Gallus gallus.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018102585-A1.
XX
CC PD   07-JUN-2018.
XX
CC PF   30-NOV-2017; 2017WO-US064016.
XX
PR   30-NOV-2016; 2016US-0428524P.
PR   06-JAN-2017; 2017US-0443490P.
PR   08-NOV-2017; 2017US-0583288P.
XX
CC PA   (ADVA-) ADVAXIS INC.
CC PA   (PETI/) PETIT R.
CC PA   (PERR/) PERRY K.
CC PA   (PRIN/) PRINCIOTTA M F.
CC PA   (OCON/) OCONNOR D J.
CC PA   (CODE/) CODER B.
CC PA   (BALL/) BALLI D.
XX
CC PI   Petit R,  Perry K,  Princiotta MF,  Oconnor DJ,  Coder B,  Balli D;
XX
DR   WPI; 2018-45144H/42.
XX
CC PT   Inducing immune response against tumor or cancer in human or treating 
CC PT   tumor or cancer in human, involves administering recurrent cancer 
CC PT   mutation immunotherapy composition to human.
XX
CC PS   Example 11; SEQ ID NO 914; 468pp; English.
XX
CC   The present invention relates to a novel method for inducing an immune 
CC   response against tumor or cancer in a subject. The method comprises: (a) 
CC   administering a recurrent cancer mutation immunotherapy composition to 
CC   the subject, where the recurrent cancer mutation immunotherapy 
CC   composition comprises a first recombinant Listeria strain comprising a 
CC   first nucleic acid having a first open reading frame encoding a first 
CC   fusion polypeptide, where the first fusion polypeptide comprises a first 
CC   PEST-containing peptide fused to two or more first antigenic peptides; 
CC   and (b) administering a personalized immunotherapy composition to the 
CC   subject, where the personalized immunotherapy composition comprises a 
CC   second recombinant Listeria strain comprising a second nucleic acid 
CC   having a second open reading frame encoding a second fusion polypeptide, 
CC   where the second fusion polypeptide comprises a second PEST-containing 
CC   peptide fused to one or more second antigenic peptides. The invention 
CC   further provides: (1) a system comprising the recurrent cancer mutation 
CC   immunotherapy composition and the personalized immunotherapy composition;
CC   (2) a recurrent cancer mutation immunotherapy composition; (3) a 
CC   personalized immunotherapy composition; (4) a recombinant fusion 
CC   polypeptide comprising a PEST-containing peptide fused to two or more 
CC   antigenic peptides; (5) a method for generating the fusion polypeptide; 
CC   (6) an immunogenic composition (preferably a vaccine) or a pharmaceutical
CC   composition comprising the immunotherapy composition; and (7) a method 
CC   for preventing and treating tumor and cancer. The method of the present 
CC   invention is useful for inducing an immune response against tumor or 
CC   cancer in a subject and for preventing and treating tumor or cancer, 
CC   where the cancer is selected from non-small cell lung cancer, prostate 
CC   cancer, pancreatic cancer, bladder cancer, breast cancer, uterine cancer,
CC   ovarian cancer, head and neck cancer, low-grade glioma and colorectal 
CC   cancer. The present sequence represents a ProStar HS + MG fusion 
CC   (comprising Gallus gallus ovalbumin epitope and human antigenic epitopes)
CC   protein which can be used for preparing the composition of the present 
CC   invention.
XX
SQ   Sequence 479 AA;

  Query Match             100.0%;  Score 86;  DB 26;  Length 479;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IARELHQFAFDLLIKSH 17
              |||||||||||||||||
Db        219 IARELHQFAFDLLIKSH 235


Petit teaches that the vaccine is capable of eliciting a cellular immune response in a subject administered the vaccine, wherein the cellular immune response is activation of CD8+ T-cells. [00468] Petit teaches that the heterologous polynucleotide comprises a promoter, a stop codon. [0077] Petit teaches that the heterologous polynucleotide is DNA. [0069] Petit teaches that delivery vehicle for the fusion polypeptide of epitopes may be a vaccinia virus or virus like particle, which would be recombinant comprising the epitopes. ([00230]; [00388])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petit et al (WO2018102585 A1, Published: 06/07/2018), in view of Gu (WO2019238023 A1, Priority to 06/11/2018) and Harrop et al (2006) (Recombinant viral vectors: Cancer vaccines, Advanced Drug Delivery Reviews, Vol. 58, 2006). 
Petit teachings are stated above. Further, Petit teaches that delivery vehicles may be a vaccinia virus or virus like particle. ([00230]; [00388]) Petit teaches the use of adenoviral vectors to deliver and express antigens and enhance T cell responses is known in the prior art ([489]).  
Petit does not teach that the vaccine delivery vehicle is recombinant adenovirus, or modified vaccinia Ankara (MVA).  
Gu teaches a vaccine comprising a heterologous polypeptide, wherein the heterologous polypeptide comprises two or more polypeptides selected from the group consisting of SPOP and an androgen receptor (AR). The instant application teaches SEQ ID NO: 19 encodes for SPOP epitope, and SEQ ID NOs: 167 which encodes for an androgen receptor (AR) epitope. Gu teaches that the vaccine is capable of eliciting a cellular immune response in a subject administered the vaccine, wherein the cellular immune response is specific against a fragment of one or more polypeptides of SPOP or AR. Gu teaches that the cellular immune response is activation of CD4+ or CD8+ cells, wherein activation is assessed by increased production of IFNγ or TNFα. Gu also teaches that the heterologous polynucleotide is DNA. Gu teaches that the vaccine delivery vehicle is a recombinant virus, derived from adenovirus. [0006, 0013, 0062, 0082, 0090-0092]
Harrop teaches the use of cancer vaccines using recombinant viral vectors as delivery vehicles. Harrop teaches that adenoviruses are easily manipulated and stable. Harrop teaches that MVA (modified vaccinia Ankara) is well established and has good efficacy of transgene expression. (Tables 1 and 2). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use a recombinant virus, MVA or an adenovirus as a delivery vehicle for the vaccine antigens of Petit. One would have been motivated to because (1) Petit suggests using viral delivery vehicles such as vaccinia virus or virus-like particles for the vaccine and teach the use of adenoviral vectors to deliver and express antigens is known in the prior art; (2) Gu teaches adenovirus vectors are known and can be used as delivery vehicle for vaccines comprising AR and SPOP antigens (3) Harrop teaches MVA is a known vaccinia virus vector that is well stablished and has good efficacy of transgene expression. One of ordinary skill in the art would have a reasonable expectation of success using a recombinant adenovirus or MVA as a delivery vehicle in the vaccine of Petit because the cited references teach these delivery vehicles are known and successfully used to deliver and express vaccine antigens. 

Claim(s) 1, 4-9, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petit et al (WO2018102585 A1, Published: 06/07/2018), in view of Demoite et al (US11110159 B2, Priority to: 07/27/2015), Dorrell et al (US11179456 B2, Priority to 08/16/2017), Jinek et al (WO2013176772 A1, Published 11/26/2013), and Chakraborty (US9061059 B2; Published 09/04/2014). 
Petit teachings are stated above. Further, Petit teaches the use of promoters and provides examples of promoters to be used in the construct, including active, conditional, an inducible, and temporally or spatially restricted promoters. [0077] 
Petit does not explicitly teach that the promoter comprises a CMV promoter or vaccinia P7.5 promoter, and does not teach that the TCE, CMV, p7.5 vaccinia, and polyadenylation comprises polynucleotides of the instantly claimed SEQ ID NOs. 
 Demoite teaches a method for inducing an immune response comprising a T-cell response by administering a vaccine comprising adenovirus. Demoite teaches the use of a promoter, including a CMV promoter.  Demoite teaches that the CMV promoter comprises a polynucleotide of SEQ ID NO: 18, which matches 100% to the instantly claimed SEQ ID NO: 628. Demoite teaches that the vaccine further comprises a polyadenylation site. Demoite further teaches that the sequences include polyadenylation (Poly A signals). (col 57-58)
Dorrell teaches the use of an adenovirus vaccine. Dorrell teaches that the vaccine comprises a promoter, p7.5 promoter or a CMV promoter. Dorrell teaches that the CMV promoter comprises the polynucleotide of SEQ ID NO: 67, which matches 100% to the instantly claimed SEQ ID NO: 628. Dorrell teaches that the p7.5 promoter comprises the polynucleotide of SEQ ID NO: 158, which matches 100% to the instantly claimed SEQ ID NO: 630. (col. 13 lines 28-67 and col 14). 
Jinek teaches a method of an introducing into a host cell one or more nucleic acids comprising nucleotide sequences encoding polypeptides, wherein the polypeptide may be a recombinant expression vector, such as an adeno-associated virus construct. Jinek teaches the use of promoters, that includes a CMV promoter, a polyadenylation site and an enhancer in this construct. 
Chakraborty teaches a method of manufacturing polynucleotides and using them for therapeutic uses, and its use in vaccines. Chakraborty teaches that the viral pathogens used include adenovirus and may be used for the treatment of prostate cancer. Chakraborty teaches that the vaccine comprises a polyadenylation site, a promoter, and an enhancer. Chakraborty teaches the enhancer is encoded by a polynucleotide of the instantly claimed SEQ ID NO: 546, wherein “a polynucleotide of SEQ ID NO:546” encompasses as few as two consecutive nucleotides. See sequence alignment below. 
US-14-171-226-76273

  Query Match             39.0%;  Score 32.8;  DB 30;  Length 7161;
  Best Local Similarity   61.9%;  
  Matches   52;  Conservative    0;  Mismatches   32;  Indels    0;  Gaps    0;

Qy          1 ATGGGCCAGAAAGAGCAGATCCACACACTGCAGAAAAACAGCGAGCGGATGAGCAAGCAG 60
              | | |||||| |||||||||| |    ||||||| | | |  ||||   ||| | || | 
Db       4729 AAGAGCCAGAGAGAGCAGATCGAGGAGCTGCAGAGACAGAAGGAGCACCTGACCCAGGAC 4788

Qy         61 CTGACCAGATCTTCTCAGGCCGTG 84
              |||   |||      ||||   ||
Db       4789 CTGGAGAGAAGAGACCAGGAGCTG 4812

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to for the heterologous polynucleotide to comprise a promoter (CMV promoter or vaccinia P7.5 promoter), or the polynucleotides of the instantly claimed sequences for TCE, CMV, p7.5 promoter, and polyadenylation site, for the vaccine of Petit. One would have been motivated to because (1) the combined references teach the use and construct of a vaccine, including the use of an adenovirus vaccine, (2) Petit teaches the use of promoters and provides examples of promoters to be used in his construct, (3) Demoite, Dorrell, Jinek and Chakraborty teach the construct of a vaccine, using an adenovirus construct, wherein it comprises a CMV promoter and polyadenylation site, and (4) Jinek and Chakraborty teach the additional use of an enhancer. One would have had a reasonable expectation of success because: (1) Demoite teaches the instantly claimed sequences of a CMV promoter in its construct, (2) Dorrell teaches the instantly claimed sequences of the CMV and p7.5 promoters in its construct, (5) and Chakraborty teaches that the enhancer is encoded by a polynucleotide of the instantly claimed SEQ ID NO: of the T-cell enhancer. Given the recognized need to create a vaccine and given the known method of introducing the specific components of the heterologous polypeptide, including a promoter, polyadenylation site, and an enhancer, one of skill in the art could have pursued using the instantly claimed sequences and components for the vaccine of Petit, with a reasonable expectation of success. 

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable Petit et al (WO2018102585 A1, Published: 06/07/2018), in view of Gu (WO2019238023 A1, Priority to 06/11/2018) and Harrop et al (2006) (Recombinant viral vectors: Cancer vaccines, Advanced Drug Delivery Reviews, Vol. 58, 2006) (combined references), as applied to claims 1, 4-6, 12, 14, 16-18, and 20 is above, and further in view of Nicosia et al (US20200222519 A, priority to: 07/12/2017) 
The combined references teachings are stated above. However, the combined references do not teach that the vaccine delivery vehicle is GAd20.   
Nicosia teaches a method of producing a cancer vaccine by using the adenovector, GAd20. Nicosia further teaches the use of four different GAd vectors and teaches whether immunogenicity responses occurred. Nicosia further teaches that the constructs were highly immunogenic and induced CD4 and CD8 immune responses. [0223; 0321-0322] 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use Gad20 as a delivery vehicle for the vaccine antigens of Petit. One would have been motivated to because (1) the combined references teach the use of adenoviruses and using them as viral delivery vehicles. One of ordinary skill in the art would have a reasonable expectation of success using a recombinant adenovirus or GAd20 as a delivery vehicle in the vaccine of Petit because the cited references teach these delivery vehicles are known and successfully used to deliver and express vaccine antigens and (2) Nicosia teaches the success of using a GAd20 vector as a viral delivery vehicle and its ability to induce an immune response. 

Conclusion: Claims 1-12, 14, 16-20, and 22-27 are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642